                           IN THE UNITED STATES DISTRJCT COURT
                               FOR THE DISTRICT OF DELAWARE



  GROOVE DIGITAL, INC.,

                  Plaintiff,

          V.
                                                         Civil Action No. 1:18-cv-00836-RGA
  KING.COM, LTD., KING.COM INC., and
  KING.COM (US) LLC,

                  Defendants.




                                     MEMORANDUM ORDER

        Presently before me is Defendants' Motion to Dismiss Pursuant to Federal Rule of Civil

 Procedure 12(b)(6). (D.I. 10). The Parties have briefed the issues. (D.I. 11, 14, 15). For the

 reasons set out below, Defendants' motion is GRANTED-IN-PART.

         Plaintiff filed its Complaint on June 4, 2018. (D.I. 1). It alleges Defendants' Candy

 Crush Saga, Candy Crush Soda Saga, and Bubble Witch 2 Saga games ("Accused Products")

 infringe all the claims of U.S. Patent No. 9,454,762 ("'762 Patent). (Id. at ,r 9). Specifically,

 Plaintiff alleges that Defendants directly, indirectly, jointly, and willfully infringe the Patent.

 (Id at ,r,r 16-29). The '762 Patent covers a "system and method for delivering and serving local

 content and advertisements to an end user on a network, including wired and wireless networks."

_('762 Patent at 1: 13-16).

   I.    LEGAL STANDARD

         When reviewing a motion to dismiss pursuant to Rule 12(b)(6), the court must accept the

 complaint's factual allegations as true. See Bell At!. Corp. v. Twombly, 550 U.S. 544, 555-56
(2007). Rule 8(a) requires "a short and plain statement of the claim showing that the pleader is

entitled to relief." Id. at 555. The factual allegations do not have to be detailed, but they must

provide more than labels, conclusions, or a "formulaic recitation" of the claim elements. Id.

("Factual allegations must be enough to raise a right to relief above the speculative level ... on

the assumption that all the allegations in the complaint are true (even if doubtful in fact).").

Moreover, there must be sufficient factual matter to state a facially plausible claim to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The facial plausibility standard is satisfied when the

complaint's factual content "allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged." Id. ("Where a complaint pleads facts that are merely

consistent with a defendant's liability, it stops short of the line between possibility and

plausibility of entitlement to relief." (internal quotation marks omitted)).

 II.      DISCUSSION

          Defendants argue that every claim in the Complaint fails to meet the pleading standard. I

largely disagree and find that the Complaint is almost entirely sufficient. However, Defendants

are correct that Plaintiff failed to sufficiently plead a claim of willful infringement.

       A. Sufficiency ofAllegations Against Each Defendant

          The Complaint sufficiently asserts each Defendant's role in the alleged infringement.

Defendants argue that the Complaint's use of "King" to refer collectively to the various King

entities amounts to a fallure to allege individual liability. (D.I. 11 at 6-8). However, a complaint

that collectively refers to defendants meets Rule 8' s pleading standard if "it can be reasonably

inferred that each and every allegation is made against each individual defendant." Zond, Inc. v.

Fujitsu Semiconductor Ltd., 990 F. Supp. 2d 50, 53-54 (D. Mass. 2014). Plaintiff specifically

identifies Defendant King.com, Ltd. as committing certain allegedly infringing acts in Paragraph



                                                  2
9 of the Complaint. (D.I. 1). Plaintiff goes on to allege specific acts of Defendants King.com,

Inc. and King.com (U.S.), LLC in Paragraph 10. (Id.). Those factual allegations are sufficient

to support an inference that all three King Defendants engaged in the alleged infringing conduct.

Thus, Plaintiff has sufficiently pled claims against each of the three defendants.

    B. Direct Infringement

        The Complaint adequately alleges direct infringement. To satisfy the Iqbal pleading

standard in a patent case, "[s]pecific facts are not necessary." Disc Disease Solutions Inc. v. VGH

Solutions, Inc., 888 F.3d 1256, 1260 (Fed. Cir. 2018) (quoting Erickson v. Pardus, 551 U.S. 89,

93 (2007)). The Complaint need only give defendant "fair notice of what the [infringement]

claim is and the ground upon which it rests." Id. In the Complaint, Plaintiff identifies specific

Accused Products which it alleges directly infringe the claims of the '762 Patent. (D.I. 1 at ,r,r

18-19). "[It] describes the overall purpose of the invention and describes the elements of the

claims, including the claimed use of push notifications to deliver browser-independent content to

a networked device." (D.I. 14 at 7). In the infringement count specifically, Plaintiff identifies

the Accused Products, identifies the asserted claims, and explains the basis of the infringement

allegation. (See D.I. 1 at ,r,r 16-29). Those allegations, when read with the rest of the Complaint,.

sufficiently describe how the Defendants' Accused Products allegedly infringe the claims. 1

    C. Induced Irifringement

        The Complaint plausibly states a claim for induced infringement. Pursuant to 35 U.S.C.

§ 271(b), "[w]hoever actively induces infringement of a patent shall be liable as an infringer."

"To prove induced infringement, the patentee must show direct infringement, and that the

alleged infringer knowingly induced infringement and possesses specific intent to encourage


1
 Defendants argue that Plaintiff should have included screenshots and more detailed infringement contentions (D.I.
11 at I 0-12). That level of specificity may be helpful at the pleading stage, but it is not what Rule 8 requires.

                                                        3
another's infringement." Toshiba Corp. v. Imation Corp., 681 F.3d 1358, 1363 (Fed. Cir. 2012)

(internal quotation marks omitted). Pre-suit knowledge is not required to plead a claim of

induced infringement. See Walker Digital, LLC v. Facebook, Inc., 852 F. Supp. 2d 559,565 (D.

Del. 2012). To plausibly plead intent, a complaint must contain facts "showing that [the alleged

indirect infringer] specifically intended [the direct infringers] to infringe [the patent]." In re Bill

ofLading Transmission & Processing Sys. Patent Lit., 681 F.3d 1323, 1339 (Fed. Cir. 2012).

Plaintiffs filing of the Complaint is sufficient to establish the requisite knowledge for post-filing

indirect infringement liability. Moreover, the Complaint contains sufficient factual allegations to

support an inference of specific intent. (See e.g., D.I. 1 at ,r 25 ("King encourages continued

direct infringement of the ... claims of the '762 Patent by at least widely publicizing its Accused

Products and providing on its website and in the Accused Products themselves instructions for

conducting the directly infringing use.")). Thus, Plaintiffs allegations are sufficient to support a

claim of induced infringement.

   D. Contributory Infringement

       The Complaint plausibly states a claim for contributory infringement. · A plaintiff

sufficiently pleads contributory infringement when it asserts that a defendant: "(1) had

knowledge of the patent; (2) sold products especially made for infringing use; (3) had knowledge

of the infringing use; (4) sold products with no substantial noninfringing use; and (5) [others]

directly infringed." Walker Digital, LLC, 852 F. Supp. 2d at 567. Plaintiffs allegation of

contributory infringement reads:

       King contributes to direct infringement of the asserted claims of the '762 Patent
       by providing game players with the necessary software and instructions to operate
       the Accused Products, including the downloading of applet applications for the
       delivery and display of browser-independent content. The software and
       instructions are not staple articles of commerce and have no substantial non-
       infringing uses. They are specifically designed to work with the Accused

                                                   4
       Products and their only purpose is to operate in a manner that directly infringes
       the asserted claims of the '762 Patent.

(D.I. 1 at ,r 28 (emphasis added)). This clearly alleges each of the unique components of a

contributory infringement claim. Moreover, knowledge of the patent and of infringing use are

sufficiently established via the filing of the complaint. Thus, when read in combination with the

rest of the Complaint, this claim is sufficient.

   E. Joint Infringement

       "In circumstances where one party performs some of the steps of a patent claim, and

another entity performs other of the claimed steps, a theory of joint infringement may establish

liability." EON Corp. IP Holdings LLC v. FLO TV Inc., 802 F. Supp. 2d 527, 534 (D. Del.

2011 ). Plaintiff alleges that the King Defendants acted jointly with their customers: "King

induces continued infringement by at least encouraging and instructing game players to perform

some or all of the claimed steps, while in certain instances performing certain of the steps itself

in coordination with such performance by game players. (D.I. 1 at ,r 26 (emphasis added)). This

is sufficient to permit a reasonable inference that Plaintiff has a "plausible claim for relief' with

respect to its claim for joint infringement. See Iqbal, 556 U.S. 678-79. Thus, I will deny

Defendants' request that I dismiss this claim.

   F Willful Infringement

       The Complaint fails to sufficiently state a claim for willful infringement. "[T]o state a

claim of willful infringement, the patentee must allege facts in its pleading plausibly

demonstrating that the accused infringer had committed.subjective willful infringement as of the

date of the filing of the willful infringement claim." Valinge Innovation AB v. Halstead New

England Corp., 2018 WL 2411218, at *10-12 (D. Del. May 29, 2018) (discussing Mentor

Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1282 (Fed. Cir. 2017), cert. dismissed, No. 17-

                                                   5
804, 2018 WL 3978434 (U.S. Aug. 17, 2018)). The complaint alleges only post-filing

knowledge of the alleged infringement. (D.I. 1 at~ 29). Thus, it fails to meet the pleading

standard for willful infringement which requires allegations of willful conduct prior to the filing

to the claim. I will grant Defendants' motion to dismiss Plaintiff's willful infringement claims.

III.   CONCLUSION

       The Complaint adequately pleads claims of direct infringement, induced infringement,

contributory infringement, and joint infringement against each Defendant. However, the

Complaint fails to sufficiently plead a claim of willful infringement. Thus, Defendants' Motion

to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6) (D.I. 10) is GRANTED-IN-

PART. Plaintiff's willful infringement claims are dismissed without prejudice.



       Entered this   2{p day of November 2018.

                                                                 ~,~   United States District Judge




                                                 6
